OPINION OF THE COURT-iw the
Hon. J. R. NICHOLSON.
This is a writ of error to the circuit court of Copiah county.
The parties had mutually submitted all their differences to arbitratorsy the arbitrators awarded a specific sum in favor of Cast, the defendant in error; upon this award he brousht his action of assumpsit,- a judgment was taken by default, which became final on the last day of the term. — • The only point for the decision of the court in this case is whether a writ of enquiry was necessary to have executed in the court below.— Code, 120, sec. 97; all judgments on demurrer, non sum informatus, nil dick and by default founded on any instrument in writing, ascertaining the sum due, and not set aside during the term of the conrt at which they are entered, shall be final on the last day of the term, &c.-
*440It is therefore the opinion of the court that there is no error in this, and that the judgment of the court below be affirmed, with ten per cent dam ages.
All the judges concur.